DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-8 are pending and under current examination.
Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Claims 1-8 are generally narrative and the language of claims fails to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
All claims have more than once, words in caps. All claims need to start with caps and should not have any other word with caps unless it’s a chemical name or a particular reaction or disease name that must be in caps.
For instance, claim 1, line 2, “Introducing” start with caps.
Spelling of Solidifying in claim 6 is incorrect.
Claims 7 and 8 have more than one period within the same claim. A claim must not have more than one period.
Appropriate correction required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-8 are indefinite because:
Claim 1 recites “to freeze the n-Si4H10 within the –isomeric mixture---vacuuming i---Si4H110 in tetrasilane ---mixture for separation”. It is unclear to the Examiner how vacuuming i-Si4H10 again in tetrasilane mixture results separation. 
Claim 2 recites “the solid n-tetrasilane ----the liquid n-tetrasilane”, both solid and liquid tetrasilane lacks antecedent basis.
Claim 4 recites “Vacuuming ---extract unsolidified i-tetrasilane” and is unclear to the examiner if this unsolidified i-tetrasilane is any different from the liquid i-tetrasilane.
Claim 7 recites “Then, the pentasilanes and heavier silanes”, which lacks the antecedent basis.
Claim 8 recites “the unsolidified i-Si4H10”, which lacks the antecedent basis.
Since the dependent claims doesn’t cure above deficiencies, the dependent claims are also indefinite.
Appropriate correction required.
Citation of Relevant Prior art
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Following is the relevance of the prior art made of record: 
US 2020/0115242 A1 (effective Filing date 10/11/2018): The prior art teaches a method of making highly pure n-tetrasilane from an isomeric mixture of tetrasilane, wherein n- and i-tetrasilanes were separated using fractional distillation. Thus, the cited prior art is different from not teaching a step of freezing n-Si4H10 and separating from the mixture.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623